Citation Nr: 0533567	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March to August 1985, 
and from November 1985 to June 1993.  

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, inter alia, denied service connection for 
diabetes mellitus.  The veteran indicated disagreement with 
the RO's decision and, after being issued a statement of the 
case, perfected his appeal of that issue by means of his 
submission of a substantive appeal (VA Form 9) in March 2002.  

The veteran has since relocated and his claim is now in the 
jurisdiction of the RO in St. Paul, Minnesota.  

On his March 2002 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  In a May 2002 
statement, however, the veteran elected to attend an informal 
conference with a Decision Review Officer (DRO) in lieu of a 
Travel Board hearing.  That conference was held in September 
2002, and a conference report is of record.  

Issues not on appeal

The issues originally on appeal included entitlement to 
service connection for lumbar disc disease.  Before the 
matter was certified to the Board, however, in a May 2003 
rating decision, the RO granted service connection for lumbar 
disc disease and left leg radiculopathy.  The RO assigned 
initial 40 percent and 20 percent ratings for these 
disabilities, respectively, effective September 23, 2002.  

The Board finds that the grant of service connection for 
these disabilities constitutes a full award of the benefit 
sought on appeal with respect to those issues.  To the 
Board's knowledge, the veteran has not expressed disagreement 
with that decision.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997) [holding that where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  

As set forth in more detail below, a remand of this appeal is 
required.  The appeal is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board finds that 
additional evidentiary development is required.

Reasons for remand

VCAA letter

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)] includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

In this case, it appears that a letter explaining the 
provisions of the VCAA has not been sent to the veteran with 
respect to the issue on appeal.  This must be accomplished.

VA medical records

In a July 2003 statement, the veteran indicated that VA had 
diagnosed him as having diabetes mellitus several years 
earlier, and that he continued to receive VA medical care for 
such condition to date.  A review of the record, however, 
indicates that the most recent VA clinical records associated 
with the record on appeal are dated in March 2001.  Thus, a 
remand is necessary in order to obtain more recent VA 
clinical records, which may shed light on the etiology of his 
diabetes mellitus.  

VA medical opinion

The veteran originally contended that his diabetes mellitus 
was incurred directly in service.  He submitted a March 2003 
VA medical opinion to the effect that there is a 
"possibility" that he "could have had diabetes" in 
service.  The record, however, also contains an April 2003 VA 
medical opinion to the effect that the veteran's diabetes 
mellitus was not incurred in service.    

More recently the veteran has contended that his diabetes 
mellitus is secondary to his service-connected hypertension.  
See 38 C.F.R. § 3.310 (2005).  In support of his contentions 
in this regard, he has submitted medical treatise evidence.

After having carefully considered the matter, the Board 
believes that a VA medical opinion is necessary to resolve 
questions concerning the etiology of the veteran's diabetes.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

Consideration of additionally submitted evidence

Finally, the Board notes that in October 2004, the veteran, 
through his representative, submitted additional evidence 
pertinent to the appeal.  This evidence has not yet been 
considered by the RO, and the veteran has not waived initial 
RO consideration of this evidence.  Accordingly, a remand is 
now necessary.  
See 38 C.F.R. § 20.1304 (2005); see also Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA must furnish the veteran and his 
representative an appropriate letter to 
ensure compliance with the notice 
requirements set forth in the VCAA and 
its implementing regulations.

2.  After obtaining any necessary 
information from the veteran regarding 
the specific location of his VA medical 
treatment, VBA should contact the 
appropriate VA medical facility and 
request copies of the veteran's medical 
records for the period from March 2001 to 
the present.  If the requested records 
are not available, this should be 
documented in the veteran's VA claims 
folder.

3.  The veteran's claims folder and a 
copy of this REMAND should be provided to 
a physician for review.  The physician 
should be requested to review the record 
and provide an opinion as to the 
following:  

(a) Is it at least as likely as not that 
the veteran's current diabetes mellitus 
was present during his active service or 
within the first post-service year?

(b) If not, is it at least as likely as 
not that the veteran's current diabetes 
mellitus is causally related to his 
service-connected hypertension?

If the examiner believes that physical examination 
of the veteran is necessary in order to render an 
informed opinion, this should be accomplished.

Regardless, a report should be prepared and 
associated with the veteran's VA claims folder.

4.  Thereafter, VBA must readjudicate the 
issue on appeal on both a direct and a 
secondary basis.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

